Citation Nr: 9936192	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  91-41 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for residuals of fractures 
of the right wrist and right little finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from November 1976 to November 
1979.  

In August 1990, the veteran filed a service connection claim 
for the "wrist" and left little finger.  By rating decision 
in April 1991, service connection for a fracture of the left 
wrist was denied.  In a May 1991 submission, the veteran 
indicated that he was claiming service connection for the 
right wrist, not the left wrist and service connection for a 
right little finger disability.  

This appeal arises from a May 1991 rating decision of the 
Newark, New Jersey Regional Office (RO) which denied 
entitlement to service connection for the right wrist and the 
right little finger.  In June 1991, the veteran submitted a 
notice of disagreement in which he referred generically to 
his hand and wrist.  A statement of the case issued in July 
1991 listed the issue as service connection for fractures of 
the right and left wrists and the right little finger.  

The veteran requested a personal hearing on the September 
1991 substantive appeal.  He testified that he was appealing 
a claim of service connection relative to the right wrist and 
right little finger.  Thus, an appeal has only been perfected 
on the claim for the right wrist and right little finger, and 
the October 1991 supplemental statement of the case and all 
subsequent documents have referred only to the right wrist 
and right little finger.  Accordingly, the listing of the 
left wrist on the July 1991 statement of the case amounts to 
no more than harmless error. 

By letter in September 1999, the veteran was informed that a 
Travel Board hearing had been scheduled for the month of 
November 1999.  The veteran failed to appear for this 
hearing; no request for the rescheduling of the hearing has 
been received.  Pursuant to the information supplied to the 
veteran in the September 1999 notice letter, the veteran's 
request for a Travel Board hearing is considered to have been 
withdrawn.



FINDINGS OF FACT

1.  The veteran has presented no competent evidence to 
demonstrate that he currently suffers from residuals of 
fractures of the right wrist and the right little finger 
which occurred in service.

2.  The veteran's claim of entitlement to service connection 
for residuals of fractures of the right wrist and right 
little finger is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of fractures of the right wrist and the right little finger 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records to include the October 1979 
separation physical examination are silent regarding 
fractures of the right wrist and the right little finger.  On 
a medical history provided by the veteran in October 1979, he 
specifically denied having suffered any broken bones.  He 
also denied the presence of swollen or painful joints or 
bone, joint or other deformity.

In August 1990, the veteran filed an original claim for 
service connection.  Therein, he reported treatment in 
service in Germany in 1978 and treatment at the VAMC, East 
Orange in December 1989 for the disabilities at issue.  VAMC 
records were requested.  One record was received which 
referred to an ankle disability.

On VA examination in December 1990, the veteran reported that 
he suffered closed fractures of the right wrist and right 
little finger in a scuffle.  General medical examination was 
normal.  On orthopedic examination, the bony landmarks of the 
right wrist were in their normal anatomical positions.  X-
rays of the right wrist and the right little finger were 
negative.  No evidence of fractures were found.  The 
diagnosis was fracture of the right wrist and right little 
finger by history only.  No current disability was found.  

In a May 1991 statement, the veteran indicated that the right 
wrist and right little finger had been injured when he was 
serving in Germany.  He was treated at the army hospital in 
Wurzburg.  He added that within the last couple of years, the 
residuals of these injuries had hampered his job performance.

In a notice of disagreement received in June 1991, the 
veteran wrote that the VA examination was inadequate because 
it did not reveal the loss of use of his hand and wrist.  He 
added that because of this disability, he lost his job at the 
Post Office.

Received in September 1991 was a statement from a service 
comrade who indicated that he observed the veteran in a fight 
with another soldier in or around October 1978 in Germany.  
It was further stated that the veteran's right hand was 
broken in the fight.  

The veteran testified in September 1991 that he had 
experienced a lot of discomfort with his right hand in recent 
years, that he was treated at the Army hospital at Wurzburg 
when he hurt his right hand, that he was told that x-rays 
showed a fracture of the right little finger and a slight 
fracture of the wrist, that his right wrist was placed in a 
splint for 4 to 5 weeks, and that he had not sought treatment 
for this injury following service.  In this regard, he noted 
that his Mother was a nurse who would give him Tylenol "or 
whatever" when he felt pain.

Received in June 1998 were VA outpatient treatment records 
dating from May 1994 to May 1998.  These records are negative 
for complaints, findings or diagnoses of disability of the 
right wrist or the right little finger.  April and May 1998 
notations show that the veteran was treated for a right thumb 
injury.  

A September 1998 statement from the National Personnel 
Records Center (NPRC) indicates that the veteran's service 
medical records had been sent to the RO in February 1971.

A February 1999 statement from the NPRC indicates that there 
were no records found for the veteran from the army hospital 
in Wurzburg.


II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).  

The regulations further provide that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing a well-grounded claim of service connection 
generally requires medical evidence of a current disability, 
see Rabideau v. Derwinski, 2 Vet. App. 141 (1992); medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well- grounded claim set forth in Caluza, 
supra), petition for cert. filed, No. 97-7373 (Jan. 5, 1998); 
Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. Brown, 5 
Vet. App. 91 (1993).  Alternatively, under 38 C.F.R. § 
3.303(b) (1998), service connection may be awarded for a 
"chronic" condition when: (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307 (1998)) and the 
veteran presently has the same condition; or (2) a disease 
manifests itself during service (or during the presumptive 
period) but is not identified until later, there is a showing 
of continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1998).

With regard to the claim of service connection for residuals 
of fractures of the right wrist and the right little finger, 
the service medical records are devoid of complaints, 
findings or diagnoses of the claimed disabilities.  In fact, 
on the October 1979 separation examination, the veteran 
affirmatively reported a medical history that was negative 
for any broken bones.  Moreover, there is no post service 
medical evidence of residuals of right wrist or right little 
finger fractures.  In the absence of competent evidence to 
establish the presence of a claimed disability, there can be 
no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141 
(1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The only evidence that would support the veteran's claim that 
he has residuals of fractures of the right wrist and the 
right little finger which he sustained in service is found in 
his statements and testimony; however, lay evidence is 
inadequate to establish a medical diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The September 1991 
comrade statement indicates that the individual witnessed the 
veteran break his right hand when he was involved in a fight.  
Nevertheless, this statement does establish that the veteran 
has any residuals of fractures he may have sustained in 
service.  A comrade's lay observations may not serve as 
competent evidence to establish a diagnosis of residuals of 
fractures of the right wrist and littler finger.  Rather, as 
noted above, medical evidence is needed to establish a 
current diagnosis.  Consequently, the veteran has not met the 
initial burden under 38 U.S.C.A. § 5107(a) of presenting a 
well grounded claim of service connection for residuals of 
fractures of the right wrist and the right little finger.  


ORDER

As a well grounded claim has not been presented, entitlement 
to service connection for residuals of fractures of the right 
wrist and the right little finger is denied.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

